Cite as 2013 Ark. App. 717


             ARKANSAS COURT OF APPEALS
                                    DIVISION II
                                   No. CV-13-658




BILAL ABDUL-KHALIQ                          Opinion Delivered   December 4, 2013

                   APPELLANT APPEAL FROM THE SEBASTIAN
                             COUNTY CIRCUIT COURT,
V.                           FORT SMITH DISTRICT
                             [NO. JV-2004-356]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and           HONORABLE MARK HEWETT,
MINOR CHILD                  JUDGE

                            APPELLEES AFFIRMED; MOTION TO
                                      WITHDRAW GRANTED

                          RHONDA K. WOOD, Judge

      This is a no-merit appeal from an order terminating Bilal Abdul-Khaliq’s

parental rights to his child, MAK. Abdul-Khaliq’s appellate counsel has filed a brief

and motion to withdraw under Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Ark. Sup. Ct. R. 6-9(i) (2013).

Abdul-Khaliq was given an opportunity to file pro se points but has declined to do

so. We affirm and grant counsel’s motion because there is no meritorious basis for

an appeal.

       MAK came into the Department of Human Services’s custody in January

 2011. She had been living with her mother, who abandoned her after fleeing from

 the police. Abdul-Khaliq, MAK’s father, only appeared at the probable-cause and

 adjudication hearings. After that, he never went to court or contacted DHS. The
                          Cite as 2013 Ark. App. 717


juvenile court terminated his parental rights in April 2013 on the grounds of

abandonment.

      After examining the record we agree that an appeal would be meritless.

Counsel has complied with our requirements for no-merit termination cases: the

only adverse ruling was the termination order itself, and counsel has adequately

explained why there is no arguable basis to appeal that decision. We therefore

affirm by memorandum opinion, In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985), and grant the motion to withdraw.

      Affirmed; motion to withdraw granted.

      GLOVER and HIXSON, JJ., agree.

      Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

      No response.




                                       2